THE STATE OF TEXAS
                                         MANDATE
TO THE 170TH DISTRICT COURT OF MCLENNAN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 10th
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Asset, Consulting Experts, LLC, and                        No. 06-15-00048-CV
 Michael C. Evans, Appellants
                                                            Trial Court No. 2015-321-4
                    v.

 Jonathan Sistrunk, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the costs of this appeal by borne by the party incurring them.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 25th day of November, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk